DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 18 December 2020 are acknowledged. Claims 1, 3-13, and 15 and newly added claims 16-18 are examined herein.

Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. The Applicant argues that Sawanishi does not teach or suggest a first end of the laminate sheet being interposed and fixed between an outermost surface of an electrode assembly and a lead body, or an opposite second end of the laminate sheet being interposed and fixed between a lead body and a second lead end however the Examiner respectfully disagrees. Sawanishi teaches second sealing sections 4 (particularly, positive-electrode sealing section 4a and negative-electrode sealing section 4b) being sections sandwiched therebetween electrode connection terminals 20 (respectively, positive-electrode connection terminal 20a and negative-electrode connection terminal 20b) and laminate film 1 (see [0050]; FIG 4).

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable by WO 2016157370 to ELIIY POWER CO., LTD. (provided in IDS; used applicant-identified English language counterpart U.S. Publication No. 2018/090737 A1 as English equivalent), hereinafter referred to as “SAWANISHI”.
Regarding claims 1,
an electrode assembly (see power generation element 10 as described in [0062]; FIG 4, FIG 5), including a positive electrode (see specifically positive-electrode sheet 11a in FIG 5) and a negative electrode (see specifically negative-electrode sheet 11b in FIG 5) stacked wherein a separator 16 is interposed therebetween the positive electrode and the negative electrode
the embodiments disclosed therein as being comprised within a pouch battery cell (see [0045/L1-2]; the outer covering of the battery being laminate film comprising a metallic and resin films (see [0047]); the electrode assembly being mounted in the cell case (see the laminate film 1 forming a housing section 5 for the power generation element 10 and further, that housing section 5 being hermetically sealed in [0053]).
electrode tabs protruding outwards (see positive-electrode connection terminal 20a and negative-electrode connection terminal 20b disclosed in [0077]; FIG 4) from the electrode plates (positive-electrode sheet 11a and negative-electrode sheet 11b) 
an electrode lead having a first and second lead end (see positive-electrode external connection section 21a and negative-electrode external connection section 21b, respectively, in FIG 4), wherein the second lead end is on an opposite end of the first lead end on an outer surface of the cell case therein parallel to stacking direction of the electrode plates so as to face an outermost surface of the electrode assembly in a manner to be maintained parallel to the electrode plates (see FIG 7c in particular as it relates to FIG 6 of the instant, though the Examiner notes that FIG 7a-d depict the orientation of the first and second lead as claimed)
SAWANISHI teaches a first end of the laminate sheet is interposed and fixed therebetween the outermost surface of the electrode assembly and the lead body, as well as laminate film interposed and fixed between the second lead end and the lead body (see laminate film 1 in FIG 5 which covers the fusion bonding sections 2 at the ends and the housing section 5 for the power generation element, therein encompassing space between the lead ends and the lead body; see further annotated FIG 8). While SAWANISHI is silent to the location of an end of the laminate disposed at the distal portion and the other end disposed between the second lead end and the body, the laminate film as disclosed is 

    PNG
    media_image1.png
    335
    577
    media_image1.png
    Greyscale

whereby the laminate sheet wraps the electrode assembly (see laminate film 1 disposed in such a way to enclose power generation element 10 therein in [0044-0047]) and wherein the outer edge of the cell case is sealed by thermal fusion (see fusion bonded sections 2 being along outer edges of the cell case in FIG 1 and being fusion bonded [0051-0052])
SAWANISHI is silent to the lead body stacked so as to remain parallel to the electrode plates. It would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to stack the lead body in parallel as they would be motivated by the teaching in SAWANISHI to arrange sealed batteries to orient a larger side surface of the housing section 5 against a larger side surface of the other housing section 5, whereby external connection sections 21 are directly connected at the connection portion 33 to easily enable electrical connection between the two batteries and without wasted space (see [0099; 0107]; MPEP 2144.04).
Regarding claim 3, SAWANISHI teaches a separator disposed between the outer facing surface of the electrode assembly and the portion of the laminate film with which the lead body is positioned 

    PNG
    media_image2.png
    339
    532
    media_image2.png
    Greyscale

Regarding claim 4, SAWANISHI teaches a second lead end (see positive-electrode external connection section 21a), the lead body (see housing sections 6a and 6b), and the first lead end (see negative-electrode external connection section 21b) as parallel to the direction with which the tabs protrude and a portion of the lead body is bent 180 degrees with respect to the remaining portion of the lead body to orient the lead end on the outer surface of the cell case.
Regarding claims 6 and 13, SAWANISHI teaches a coupling portion (see sealing section 3a as disclosed in [0050/L1-10] which are sandwiched between the power generation element 10 and the laminate film 1, face the side surface of the electrode upon folding) bent at 90 degrees with respect to the lead body and faces the side surface of the electrode assembly (see power generation element 10).

Regarding claim 7, SAWANISHI is silent to relating the dimensions of the second lead end to the outer surface of the cell case. As the features disclosed in SAWANISHI succeed in transferring current to outer connections, whether it be subsequent batteries, bus bars, or the like (see discussion in [0091] and the final “size” of the second lead end would be a function of the length thereof, it would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the relative dimensions as disclosed are close or corresponding to the broad range 10-95% (see MPEP 2144.04 IV A). 
Regarding claim 8, SAWANISHI teaches the electrode tabs arranged—as noted in annotated FIG 5 below—to include the protrusion of positive electrode tabs outward in a first direction and negative electrode tabs outward in a second direction and opposite the first direction. SAWANISHI further teaches a second lead end of a positive electrode lead coupled to the positive electrode tabs (see portion of positive electrode lead nearest the positive electrode tabs), is located on the outer surface of the cell case being a first outer surface of the cell case on which the second lead end is located, and a second lead end of a negative electrode lead coupled to the negative electrode tabs is located on a second outer surface of the cell case, which is opposite the first outer surface (see annotated FIG 5).

    PNG
    media_image3.png
    393
    632
    media_image3.png
    Greyscale

Regarding claims 9-11, SAWANISHI further teaches a battery module (see assembled battery as disclosed in [0040]) comprising two or more batteries disposed therein, the batteries stacked in arrangement wherein the respective electrode leads of the batteries face each other (see FIG 9a), and the batteries being stacked so that the external connection sections 21 are connected (see [0040; 0099]) teaching means of connection other than welding such as a bolt, clip or conductive tape or adhesive.
Regarding claim 15, SAWANISHI teaches the ends of the laminate sheet not fixed by the electrode lead (see particularly the fusion bonding sections 2, the first sealing sections 3, and the second sealing sections 4) as sealed by thermal fusion in [0051].

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016157370 to ELIIY POWER CO., LTD. (provided in IDS; used applicant-identified English language counterpart U.S. Publication No. 2018090737 A1 as English equivalent) as applied to claim 1 above, hereinafter referred to as “SAWANISHI” and further in view of KR20130014253 A to Hoon et al. (provided in IDS; used English translation provided), hereinafter referred to as “HOON”.
Regarding claims 5 and 12, SAWANISHI teaches a battery configuration in which the lead body and first lead end are in a direction parallel to the outward-protruding electrode tabs (see 21a and 21b in annotated FIG 7e), and the first lead end (see negative-electrode external connection section 21b) is coupled to the electrode tabs (see ends protruding from the positive-electrode sheets 11a and negative-electrode sheets 11b in FIG 4).
SAWANISHI is silent to having an auxiliary lead being the second lead end further coupled to the lead body. HOON is relied upon for teaching an electrode assembly 110 comprised in a pouch-shaped case 120 having an electrode lead portion 140 comprising a first electrode lead portion 141 and a second electrode lead portion 142 (see [0055]) being connected to the lead portion 140 (see FIG 2). HOON further teaches the second electrode lead portion 142 being secured by welding to the first electrode lead portion being part of the electrode lead portion 140 (see [0055; 0069]).
.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016157370 to ELIIY POWER CO., LTD. (provided in IDS; used applicant-identified English language counterpart U.S. Publication No. 2018090737 A1 as English equivalent), hereinafter referred to as “SAWANISHI” and further in view of KR20130014253 A to Hoon et al. (provided in IDS; used English translation provided), hereinafter referred to as “HOON”.
Regarding claims 16 and 17, SAWANISHI teaches a battery cell (see battery 30) comprising
an electrode assembly (see power generation element 10 as described in [0062]), comprising a positive electrode (see specifically positive-electrode sheet 11a in FIG 5) and a negative electrode (see specifically negative-electrode sheet 11b in FIG 5) stacked wherein a separator 16 is interposed therebetween the positive electrode and the negative electrode
the embodiments disclosed therein as being comprised within a pouch battery cell (see [0045/L1-2]; the outer covering of the battery being laminate film comprising a metallic and resin films (see [0047]); the electrode assembly being mounted in the cell case (see the laminate film 1 forming a housing section 5 for the power generation element 10 and further, that housing section 5 being hermetically sealed in [0053]).
electrode tabs protruding outwards (see positive-electrode connection terminal 20a and negative-electrode connection terminal 20b disclosed in [0077]; FIG 1) from the electrode plates (positive-electrode sheet 11a and negative-electrode sheet 11b) 
an electrode lead having a first and second lead end (see positive-electrode external connection section 21a and negative-electrode external connection section 21b, respectively, in FIG 2), wherein the second lead end is on an opposite end of the first lead end on an outer surface of the cell case therein parallel to stacking direction of the electrode plates so as to face an outermost surface of the 
SAWANISHI teaches a lead body there between the first lead end and the second lead end is located so as to face an outermost surface of the electrode assembly and further teaches a having a portion being parallel to the electrode plates.

    PNG
    media_image4.png
    361
    542
    media_image4.png
    Greyscale

Alternatively, it would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to stack the lead body in parallel as they would be motivated by the teaching in SAWANISHI to arrange sealed batteries to orient a larger side surface of the housing section 5 against a larger side surface of the other housing section 5, whereby external connection sections 21 are directly connected at the connection portion 33 to easily enable electrical connection between the two batteries and without wasted space (see [0099; 0107]; MPEP 2144.04).
SAWANISHI further teaches the first lead end being coupled to the electrode tabs (see connection of positive-electrode connection section 23a with the positive-electrode connection terminal 20a in [0067])) however, is silent to an auxiliary lead, forming the second lead end, and being further coupled to the lead body. 

	One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify SAWANISHI with the teachings of HOON to utilize the improved safety feature wherein the current shuts off upon gas generation from abnormal battery activity (see [0066-0068]).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach the positive electrode lead having a first lead and second lead end and the negative electrode lead having a first lead end and second lead end and the first respective lead end and further a portion of the lead body of the respective electrode lead being bent at an angle of 180 degrees with respect to a remaining portion of the lead body of the respective electrode lead such that the second lead end of the respective electrode lead is located on the second outer surface of the cell case; and wherein a coupling portion of the respective electrode tabs and the first lead end of the negative electrode lead is bent at an angle of 90 degrees with respect to the lead body of the respective electrode lead so as to face a side surface of the electrode assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150072204 A1 to Kwon et al..
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 8:30AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723